Citation Nr: 0214567	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-02 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 RO decision that denied, in 
pertinent part, entitlement to special monthly compensation 
(SMC) based on loss of use of the right foot.  

The Board notes that the veteran specifically withdrew all 
other pending appeals, including a claim relating to an 
increased rating for residuals of right ankle fusion.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of right 
ankle fusion, which is evaluated as 30 percent disabling.

2.  The veteran's service-connected right ankle disability 
affects her right foot, but there is remaining function in 
the right foot such that she would not be equally well served 
by a right foot amputation stump with prosthesis.


CONCLUSION OF LAW

The criteria for SMC based on loss of use of the right foot 
have not been met.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.350, 4.63 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from February 1986 to 
September 1993.

Service medical records show that she injured her right ankle 
when she fell into a hole in May 1992; in March 1993, she 
underwent debridement with drilling of the talar dome.  

In February 1994, the RO awarded service connection for the 
right ankle disability, which it rated 10 percent.  

At that time or since then, service connection has also been 
established for major depression (now rated 50 percent); 
fusion of C5-6 and C6-7 (30 percent); left patellofemoral 
syndrome (10 percent); muscle tension headaches (10 percent); 
right patellofemoral syndrome with synovitis (0 percent); 
residuals of fracture of the right little finger (0 percent); 
and residuals of fracture of the left little finger (0 
percent).  The veteran currently is also assigned a total 
disability rating based on individual unemployability, due to 
her service-connected conditions.  

She underwent arthroscopy of the right ankle with debridement 
in July 1994.  She underwent right ankle fusion (ankle 
arthrodesis with AO fixation) in August 1994 for degenerative 
joint disease secondary to talar dome fracture.   A screw 
from the ankle fusion was removed in December 1994.  

A VA podiatrist wrote in February 1995 that the veteran had a 
significant disability in that she had had no motion at the 
right ankle.  Her ability to ambulate and stand for long 
periods was severely diminished.  

On VA examination of April 1995, she complained of residual 
pain and intermittent swelling.  Examination revealed mild to 
moderate swelling with some pain.  On range of motion 
testing, the right ankle demonstrated 0 degrees of 
dorsiflexion, about 0 degrees of plantar flexion, 4 degrees 
of inversion, and 4 degrees of eversion.  The right ankle was 
surgically fused in a fixed position of 5 degrees of plantar 
flexion.  

On follow-up VA treatment in August 1995 for the ankle 
fusion, she reported that she had been on her feet a lot; she 
had been taking Motrin for the pain and had been using a heel 
lift.  She was advised to avoid bearing weight on her right 
foot for 2 weeks and then to return to using a rocker bottom 
shoe on the right.  

In October 1995 correspondence, the veteran asserted that she 
could not push off her ankle when walking and that she had 
lost the use of her right foot for all practical purposes.  

In December 1995, the veteran underwent an anterior tibial 
osteotomy of the right ankle. 

In December 1995, the veteran's representative requested SMC 
based on loss of use of the right foot.  

On VA follow-up treatment in February 1996 for recent ankle 
surgery, it was noted that she had started partial weight 
bearing with pain and swelling.  Several weeks later, that 
month, she reported that her ankle hurt most after activity; 
however, she was continuing weight bearing. 

On December 1996 treatment for right foot pain, it was noted 
that she had pain with any range of motion of the subtalar 
joint; there was no edema or erythema.  That month she 
presented for treatment with crutches for her bad ankle.  

In January 1997, in connection with complaints of right knee 
pain, it was noted that she could walk.  She had limited 
range of motion of the right ankle, including pain past 45 
degrees.  That month she underwent subtalar joint fusion of 
the right foot with fixation.  Pain continued, and on 
evaluation in April 1997, she was found to have limited range 
of motion, with pain past 45 degrees.  Fixation screws were 
removed later in April 1997.  

She underwent a VA examination in July 1997.  She complained 
of pain on overuse of the right foot, but she was actually 
happy with the tibiotalar fusion that had been performed 
previously.  Her right ankle was fused in a satisfactory 
position; there was very little subtalar motion as well, but 
there was good forefoot motion.  She was neurovascularly 
intact.  There was no pain with compression about the ankle 
joint or the mid foot.  The impression was status post right 
ankle fusion of the tibiotalar joint with degenerative 
arthritis of the subtalar joint, awaiting subtalar fusion.   

On a July 1997 VA examination, she complained of daily 
constant pain in the right foot.  She said she could not walk 
without a limp or bear full weight on her right lower 
extremity due to significant foot pain.  She reported not 
being able to stand for long periods and having lost 
significant function and mobility in the right foot and 
ankle.  She could only tolerate wearing a high-topped boot 
laced very tightly.  She said that at least once a month she 
had flare-ups that caused her to be non-weight-bearing for 
several days; during the flare-ups, she used assistive 
devices, including a cane and crutches.  On examination, 
there was no edema, and pedal pulses were intact.  
Neurologically, her sensory and motor systems were intact.  
Muscle strength was weaker on the right.  She had significant 
loss of motion; she could not dorsiflex or plantar flex the 
right ankle due to ankle fusion.  On orthopedic examination, 
she had no motion of the right ankle due to the fusion and 
significant pain at the subtalar joint that caused severe 
pain on motion.  She had lost most of the motion in the 
subtalar joint and had significant pain on eversion and 
inversion.  She had 10 degrees of motion in the subtalar 
joint, out of a normal motion of 20 degrees.  Her gait was 
markedly altered; she had antalgic gait with significantly 
abducted gait to accommodate her ankle fusion.  She also had 
a limb length with a tilt to the right side, consistent with 
the amount of bone removed in her surgeries.  The X-ray 
showed a completely fused right ankle, with loss of joint 
space at the subtalar joint; she also had loss of the fibular 
malleolus, which had been used as a graft in the ankle 
fusion.  The diagnosis was significant gait alteration and 
significant loss of function and motion of the right ankle.  
The examiner noted that a fusion would probably be needed 
because of the failure of conservative therapy and 
injections.

In October 1997, the RO increased the right ankle disability 
rating to 30 percent.

In February 1998, the RO again denied SMC for loss of use of 
the right foot.

In May 1998, the veteran asserted that she did not have more 
use of her foot than a person with an artificial foot.  She 
said she could not push off her foot or move it, and when she 
walked, she rolled over on her foot.  

In August 1999, she underwent a subtalar fusion of the right 
foot.  

On VA examination of the feet in October 1999, she complained 
of daily pain over the right foot that was relieved only by 
immobilization with a hard cast and non-weight-bearing.  She 
presented with a walking cast boot and in a wheelchair.  She 
was still recuperating from recent right foot surgery, but 
she was able to bear partial weight on the right foot.  She 
had significant right weakness and atrophy of the whole 
musculature of the lower extremity.  She had multiple right 
foot scars that were well-healed, non-hypertrophic, and non-
hypersensitive, albeit slightly hyperpigmented.  There was 
complete fusion of the right ankle and right hind foot with 0 
degrees in motion at both the ankle and hind foot areas.  
There still was pain on the lateral aspect, the sinus tarsi 
area overlying the scar area from the recent subtalar fusion.  
Her foot appeared to be in good alignment, fixed at 
approximately 0 degrees at the ankle with slight valgus of 
the heel.  There was limited motion of about 5 degrees of 
dorsiflexion at the mid-tarsal joint area of the 
talonavicular joint and calcaneal cuboid joint.  She could 
stand fully on the right foot, but she had pain with 
ambulation that was likely due to the recent surgery.  The 
examiner commented that the right foot appeared to be in good 
position for ambulation, but complete loss of motion at two 
of the joints had significantly diminished overall level of 
activity and functioning and would severely limit the amount 
of normal walking.

The RO again denied special monthly compensation for loss of 
use of the right foot and ankle in a December 1999 decision.


II.  Analysis

Through discussions in correspondence, the rating decision, 
and the supplemental statements of the case, the veteran has 
been notified of the evidence needed to substantiate her 
claim, and of the responsibility of the VA and her for 
obtaining evidence.  Pertinent identified evidence has been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In pertinent part, SMC may be awarded if the veteran, as the 
result of a service-connected disability, has suffered 
anatomical loss or "loss of use" of a foot.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of the election below knee with use of a 
suitable prosthesis.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  Examples of 
loss of use of a foot include extremely unfavorable ankylosis 
of the knee or complete ankylosis of two or more major joints 
of an extremity, or shortening of the lower extremity of 3 
1/2 inches or more. Another example of loss of use of a foot 
is complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Id.

The veteran has undergone several surgical procedures for her 
right ankle disability, including ankle fusions.   After 
these surgeries, she has been advised to avoid bearing weight 
on the right foot as part of the recuperation process, 
although after post-surgical convalescence she has been able 
to use the foot to stand and ambulate.  

The 1997 VA examination diagnosed significant gait alteration 
and significant loss of function and motion of the right 
ankle.  Additionally, on orthopedic examination at that time, 
she had no motion of the right ankle due to the fusion and 
significant pain at the subtalar joint that caused severe 
pain on motion, and she had lost most of the motion in the 
subtalar joint.  She also reported that she needed assistive 
devices during flare-ups, but that these flare-ups lasted for 
several days per month, not constantly.  More recently, on a 
1999 VA examination soon after additional foot surgery, she 
could stand fully on the right foot, but she had pain with 
ambulation that was likely due to the recent surgery.  The VA 
examiner commented that the right foot appeared to be in good 
position for ambulation, but complete loss of motion at two 
of the joints had significantly diminished her overall level 
of activity and functioning and would severely limit the 
amount of normal walking she could accomplish.  It appears 
likely that right foot function will further improve as she 
recovers from the last operation. 

The veteran's service-connected right ankle disability is now 
rated as 30 percent disabling.  While her right ankle 
disability may significantly affect foot functioning such as 
standing and walking, it is clear that she is far better off 
than having her foot amputated.  Effective right foot 
function remains, as she can ambulate to some degree and can 
bear weight on the right foot.  There is no indication that 
the acts of balance or  propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  Her 
significant limitation of right ankle motion and other 
functional impairment of the foot are not the equivalent of 
loss of use of her foot.

Thus the Board finds that the requirements for SMC based on 
loss of use of the right foot are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Entitlement to SMC based on loss of use of the right foot is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

